DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited in a Request for Continued Examination in accordance with 37 CFR 1.114 filed on September 21, 2021 RCE, were subject to a non-final office action filed on October 5, 2021 (the “October 5, 2021 Non-Final Office Action”).  On January 4, 2022, Applicant submitted further amendments to claims 1, 7, 8, 12, 17, and 19 (the “January 4, 2022 Amendment”).  Claims 2-6, 9-11, 13-16, 18, and 20 were not amended in the January 4, 2022 Amendment (except for the amendments to independent claims 1, 8, and 17 which they individually depend from respectively).  Claims 1-20, as recited in the January 4, 2022 Amendment, are currently pending, and subject to the final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 8-10, filed January 4, 2022, with respect to rejections of claim 1-20 under 35 U.S.C. § 103, have been considered, but they are moot in light of Applicant’s amendments to independent claims 1, 8, and 17.  Therefore, the combinations of the references previously cited in the October 5, 2021 Non-Final Office Action are not used to teach all of newly amended claim limitations in claims 1, 8, and 17.  Consequently, any arguments pertaining to the newly amended claim limitations are moot.  Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
- the "image processing unit" recited in claims 1 and 4;
- the "text processing unit" recited in claims 1 and 4;
- the "platform" recited in claims 1, 2, 5, and 6; and
the "processing module" recited in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
- The specification provides sufficient structure for the image processing unit; text processing unit; platform; and processing module, wherein Applicant generally describes the system for performing the functions of claimed invention as being implemented by an example computing device shown in Figure 10. See Applicant’s specification, paragraph [000101], filed on June 22, 2020.  Further, paragraph [000101] discloses that the platform 100 and server systems of FIG. 1 may be implemented by the example machine shown in FIG. 10 (i.e., the computing device 1000). Id.  Paragraph [000102] discloses that example computer system 1000 may include a processing device 1003 (i.e., a generic processor), display device 1013, and/or user interface 1011. Id. at paragraph [000102].  Further, the processing device 1003 is disclosed to be a microprocessor a central processing unit, an application specific integrated circuit (ASIC), a field programmable gate array (FPGA), a digital signal processor (DSP) and/or a network processor (i.e., the processing device 1003 is the equivalent of a generic processor), and the processing device 1003 is configured to execute processing logic 1005 to perform the method disclosed in the specification. Id. at paragraph [000103].  This disclosure shows that the system and its components are part of a generic processing device, which is the equivalent of a microprocessor or central processing unit (CPU).  Therefore, the image processing unit; text processing unit; platform; and processing module, are interpreted as corresponding to any generic computer processing device (e.g., a computer processor).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 5, 8, 9, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Sorenson et al. (Pub. No. US 2018/0137244); in view of:
- McKinney et al. (Pub. No. WO 2019/160557);
- Yamagishi et al. (Pub. No. US 2009/0132499);
- Kalafut et al. (Pub. No. WO 2013/075127); and
- Liu et al. (Pub. No. US 2017/0293725).

	Regarding claims 1, 8, and 17,
		- Sorenson teaches:
- a system for providing computer-aided detection of clinical interest areas captured in medical images, the system comprising (as described in claim 1) (Sorenson, paragraph [0054], FIG. 1; Paragraph [0054] teaches a medical data review system 100 (see Figure 1).):
			- a method for generating finings listings (as described in claim 8) (Sorenson, paragraph [0172], FIG. 12; Paragraph [0172] teaches that Figure 12 shows steps (i.e., a method) in a flowchart for generating findings based on image data using findings algorithms and user preferences.):
			- a non-transitory computer-readable medium storing instructions that, when executed on one or more processors, cause the one or more processors to (as described in claim 17) (Sorenson, paragraph [0077]; Paragraph [0077] teaches that image processing server 110 includes memory 201 hosting one or more image processing engines 113-115 (i.e., software instructions), which may be installed in and loaded from persistent storage device 202 (e.g., hard disks) (i.e., a non-transitory computer-readable medium that stores the software instructions), and executed by one or more processors.):
				- a server system configured to receive the medical images and textual data, wherein the server system comprises (as described in claim 1); and receiving medical images and textual data (as described in claims 8 and 17) (Sorenson, paragraphs [0047] and [0058]; i.e., receiving medical images).  Paragraph [0058] teaches that the medical data provide by data sources 105 may include medical image data in a DICOM format and non-DICOM format.  Further, paragraph [0058] teaches that non-DICOM data may be in several formats, including text-based data (i.e., receiving text data).);
				- train or update an artificial intelligence module comprising a convolutional neural network based on radiologist marked image data (as described in claims 1, 8, and 17) (Sorenson, paragraphs [0044] and [0067]; Paragraph [0044] teaches that the physician confirmations and rejections (i.e., marked image data) as well as other collectable workflow inputs they provide using the medical data review system can be used as training data in a closed-loop fashion whereby the engine becomes continuously or iteratively trained using machine learning techniques in a supervised or unsupervised fashion (i.e., training the artificial intelligence with marked image data).  Paragraph [0067] teaches that the engines and/or the e-suites can machine learn or be trained using machine tearing algorithms based on prior findings periodically (i.e., training the artificial intelligence module based on radiologist marked image data) such that as the engines/e-suites process more studies.);
				- an image processing unit configured to apply the trained or updated artificial intelligence module comprising a convolutional neural network to the received medical images to generate enhanced medical image data (as described in claim 1 and substantially similarly described in claims 8 and 17) (Sorenson, paragraphs [0038], [0044], [0146], [0147], and [0159]; [0199].Paragraphs [0146] and [0147] teaches an artificial intelligence finding that can generate findings within the image interpretation environment and machine learn and/or deep learn based on adjustments to the findings by a user or a group of users.  Further, paragraph [0038] teaches that “findings” include derived images (i.e., the artificial intelligence (AI) can generate derived (i.e., enhanced images) images within the image interpretation environment).  Paragraph [0044] teaches that the physician confirmations and rejections (i.e., marked image data) as well as other collectable workflow inputs they provide using the medical data review system can be used as training data in a closed-loop i.e., training the artificial intelligence with marked image data).  Paragraph [0159] teaches that the users of the system may be physicians and radiologists (i.e., the confirmations and rejections that are the equivalent of ‘marked image data’ may have been marked by a radiologist). Paragraph [0199] teaches that the image analysis can use known methods of in-image analysis for medical image data such as convolutional neural network. Therefore, one of ordinary skill in the art of systems and methods for identifying and interpreting medical images would recognize that the data that is used to train the artificial intelligence module is “radiologist marked image data”,  as described in Applicant’s claimed invention.);
- a platform configured to detect clinical interest areas by detecting one or more discrepancies between the generated enhanced medical image data, the generated structured text data, and the received medical image and textual data (as described in claim 1 and substantially similarly described in claims 8 and 17) (Sorenson, paragraph [0177] and [0178], Step 3; Paragraph [0177] teaches that studies or images with findings determined to have a high confidence of a potential finding or potential discrepancy with the provider interpretation (i.e., discrepancies between the generated enhanced images and structured text data and the received images and textual data) are injected into the selection for peer review in Step 3.  Paragraph [0178] also teaches that studies or images with findings determined to have a high confidence of a potential finding or potential discrepancy with the provider interpretation are injected into the selection for peer review in Step 3.); and
- a platform configured to generate a findings listing including at least one of the generated enhanced medical image data, generated structured text data, and determined discrepancies, wherein the finding listing includes color-coded indicators of the detected clinical interest areas that were reported or non-reported (similar to the limitation described in claim 17 and substantially similarly described in claims 1 and 8) (Sorenson, paragraph [0157]; Paragraph [0157] teaches that the findings engine 77 can generate findings based on image data 71 and/or image processor 76 (i.e., generating a findings listing including generated structured text data).  Findings i.e., structured text).  For example, the user can be provided a summary of findings the user has not looked at, or that the user has not adjusted, so as to avoid missing any (i.e., generating a findings list including the generated structured text data, where the “structured text data” are the categorized findings in different categories, such as the ‘not looked at findings’ and the ‘non-adjusted findings’).  Alternatively, the physician may want to start with the image interpretation and happen across unvalidated measurements that the physician can accept or reject.  This means in the report, the measurements that were not looked at, were deleted, were adjusted, and were added completely new and by the user should be able to be uniquely indicated in the report (via color (i.e., the findings listing includes color-coded indicators of the detected clinical interest areas that were reported or not reported) or a note, or categorization in the report,) etc.  For example, the user is prompted to review findings that have not been viewed, confirmed, rejected, reported or adjusted.).
		- Sorenson does not explicitly teach a system, method, and non-transitory computer-readable medium, wherein the server system comprises:
			- a text processing unit configured to train or update a natural language processing algorithm on radiology related text (as described in claim 1 and substantially similarly described in claims 8 and 17);
- wherein the natural language processing algorithm is trained or updated by:
- constructing a dictionary of words or phrases indicative of findings (as described in claims 1, 8, and 17);
- extracting words or phrases corresponding to the constructed dictionary form the radiology related text (as described in claims 1, 8, and 17); and
- annotating the extracted words or phrases using sentiment analysis (as described in claims 1, 8, and 17); and
applying the trained or updated natural language processing algorithm to the received textual data comprising free-form text to generate structured text data comprising categorized and annotated statements regarding patient conditions (as described in claims 1 and substantially similarly described in claims 8 and 17).
		- However, in analogous art of medical image analyses systems and methods, McKinney teaches, a computer-implemented method, comprising:
			- training or updating a natural language processing algorithm on radiology related text (as described in claims 1, 8, and 17) (McKinney, p. 7, lines 1-5; Page 7, lines 1-5, teach building a model (i.e., a natural language processing model – see page 3, lines 33-34) by following the highly successful paradigm of supervised learning.  Further, page 7, lines 1-5 teach that this supervised learning uses many examples of radiology images (the input) paired with a corresponding set of findings generate by a radiologist (the outputs) to train a deep learning computer vision model to replicate the specialist’s diagnostic process (i.e., training the natural language processing algorithm on radiology related text).  Page 3, lines 33-34 teach that the computer vision model is an NLP [natural language processing] model (i.e., the trained model is a natural language processing algorithm).); and
			- applying the trained or updated natural language processing algorithm to the received textual data comprising free-form text (similar to the limitation described in claim 1 and substantially similarly described in claims 8 and 17) (McKinney, p. 3, lines 23-28, p. 13, lines 3-7; Page 3, lines 23-28 teach that the method uses a natural language processor (NLP) in the form of a one-dimensional deep convolutional neural network trained on a curated corpus of medical reports with structured labels assigned by medical specialists.  This NLP learns to read free-text medical reports and produce predicted structured labels for such reports (i.e., applying the trained natural language processing algorithm to the received textual data comprising free-form text).  The NLP is validated on a set of reports and associated structured labels to which the model was not previously exposed.  Page 13, lines 3-7 teach that these features are beneficial for training a computer vision model on a large body of 
	Therefore, it would have been obvious to one of ordinary skill in the art of medical image analyses systems and methods at the time of the effective filing date of the claimed invention to modify the system, method, and non-transitory computer-readable medium taught by Sorenson, to incorporate steps and features directed to (i) training a natural language processing model on radiology reports, and (ii) applying the trained natural language processing model to received text data comprising free-form text, as taught by McKinney, in order to train a computer vision model on a large body of medical images and associated structured labels, where the labels are generated automatically and do not require extensive input via human operators. See McKinney, p. 13, lines 3-7; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for analyzing and extracting data from radiology reports, Yamagishi teaches a system and method, wherein:
- constructing a dictionary of words or phrases indicative of findings (as described in claims 1, 8, and 17) (Yamagishi, paragraph [0010]; Paragraph [0010] teaches that specified types of words are extracted from a plurality of radiology reports archived in an archive configured to archive a plurality of radiology reports; the words extracted from a single radiology report are stored in combination; and a list of the specified types of the words (i.e., a dictionary list of words or phrases that are indicative of findings) included in the searched combinations as the other part thereof is created (i.e., creating the dictionary list of words or phrases that are indicative of findings).  Paragraph [0066] teaches that the dictionary storage 14 stores dictionary data in which various words are registered (i.e., creating the dictionary list of words or phrases that are indicative of findings).); and
- extracting words or phrases corresponding to the constructed dictionary from the radiology related text (as described in claims 1, 8, and 17) (Yamagishi, paragraphs [0066], [0070], and [0119]; Paragraph [0066] teaches that the extract part 13 searches the words record in the dictionary data in each sentence of the radiology report (i.e., searching for the words or phrases corresponding to the constructed dictionary from the radiology related text).  Paragraph [0070] teaches i.e., extracting for the words or phrases corresponding to the constructed dictionary from the radiology related text), and generates the description unit data ws including the extracted words as one set for each sentence (S03). Paragraph [0119] teaches that this feature is beneficial for reducing the time needed to check the contents of the radiology reports and to search the desired radiology reports, in addition to improving the accuracy of searches.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for analyzing and extracting data from radiology reports at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer-readable medium taught by Sorenson, as modified in view of McKinney, to incorporate steps and features directed to: (i) creating list of specified types of words and combinations of words to search radiology reports; and (ii) searching and extracting those specified words from the radiology reports, as taught by Yamagishi, in order to: (1) reduce the time needed to check the contents of the radiology reports and to search the desired radiology reports; and (2) improve the accuracy of searches. See Yamagishi, paragraph [0119]; see also MPEP § 2143 G.
		- Still further, in analogous art of medical image analyses systems and methods, Kalafut teaches a method and system, comprising:
			- annotating the extracted words or phrases using sentiment analysis (as described in claims 1, 8, and 17) (Kalafut, paragraph [0087]; Paragraph [0087] teaches that the system can be configured to perform sentiment analysis on different inputs (including text, speech, scanned documents) to better determine the attitudes that are present in the clinical corpus under analysis (i.e., annotating words or phrases using sentiment analysis).  Paragraph [0087] teaches that this feature is beneficial for determining the underling attitudes and emotional content behind the clinical corpus, and may provide useful information for improving the quality of care.).
Sorenson, as modified in view of: McKinney and Yamagishi, to incorporate a step and feature directed to performing sentiment analysis on different input, including text in scanned medical documents, as taught by Kalafut, in order to: (1) determine the underling attitudes and emotional content behind the clinical corpus; and (2) provide useful information for improving the quality of care. See Kalafut, paragraph [0087]; see also MPEP § 2143 G.
		- Yet still further, in analogous art of medical image analyses systems and methods, Liu teaches a computer-implemented method, comprising:
			- applying the trained or updated natural language processing algorithm to generate structured text data comprising categorized and annotated statements regarding patient conditions (as described in claims 1 and substantially similarly described in claims 8 and 17)
(Liu, paragraphs [0019], [0020], and [0024]; Paragraph [0019] teaches that at the initial stage of the pipeline, a medical image analytics report 105 (e.g., a radiology report) is split into sentences using techniques generally known in the art.  Next, a plurality of sentence embedding vectors 110 are generated (i.e., generating structured text data) by applying a natural language processing framework to the sentences from the medical image analytics report 105 (i.e., applying the trained natural language processing algorithm to the received textual data to generate the structured text data).  Paragraph [0020] teaches that the framework used in generating the embedding is specifically trained to the clinical domain related to the subject matter of medical image analytics report 105.  Paragraph [0024] further teaches that at the final stage of the pipeline, word 135 from the most similar sentences and words 140 from the question are used as input to a trained recurrent neural network (RNN) to determine a predicted answer to the question.  Answers can be full sentences, or sentence fragments that are either generated or matched (i.e., generating structured text data). The overall pipeline is amenable to automatic evaluation, since many open-ended answers contain only a few words or a closed set of answers that can be provided in a i.e., the generated, structured text data comprises categorized and annotated statements regarding the patient’s conditions) by indicating the image features used to derive it.  Paragraph [0020] further teaches that this feature is beneficial for emphasizing known key words and allowing systems to address the challenge of inconsistent quality of annotations (i.e., the generated text includes categorized, annotation statements).).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical image analyses systems and methods at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer-readable medium taught by Sorenson, as modified in view of: McKinney; Yamagishi; and Kalafut, to incorporate a step and feature directed to applying the trained natural language framework to received text data to generate structured text data, as taught by Liu, in order to emphasize key words and address the challenge of inconsistent quality with annotations. See Liu, paragraph [0020]; see also MPEP § 2143 G.

	Regarding claims 2 and 9,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 1 (which claim 2 depends on); and claim 8 (which claim 9 depends on), as described above.
		- Sorenson further teaches a system and method, wherein:
			- the platform is further configured to generate an alert responsive to the detected discrepancies (as described in claim 2); and providing an alert to at least one of a user or a creator of the medical image report responsive to determining a discrepancy (as described in claim 9) (Sorenson, paragraphs [0046] and [0047]; Paragraph [0046] teaches that alerts can be provided if there are consistent, inconsistent, normal, abnormal, high quality, low quality, failed, or successful results returned by one or many engines or ensembles.  Further, paragraph [0047] teaches that he medical data review system detects agreement or disagreement in the results and findings and sends alerts (i.e., generating an alert in response to detecting discrepancies) for further adjudication given the discordant results, or it records the differences and provides these to the owner of the algorithm/engine allowing them to govern whether this feedback is accepted (i.e. whether or not the physician input should be accepted as truth, and whether this study should be included in a new or updated cohort.) (i.e., providing the alert to at least one user or creator of the medical image report in response to detecting a discrepancy).).
	The motivations and rationales to modify the system and method taught by Sorenson, in view of: McKinney; Yamagishi; Kalafut; and Liu, described in the analysis of the obviousness rejections of claims 1 and 8 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Regarding claim 4,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 1 (which claim 4 depends on), as described above.
		- Sorenson further teaches, a system wherein:
			- the server system comprises a processing module configured to dispatch data and receive results from the image processing unit and the text processing unit (Sorenson, paragraphs [0047] and [0079]; Paragraph [0047] teaches that the image processing engines (i.e., an image processing unit) are configured to perform image processing operations to detect any abnormal findings of the medical images, and generate a first result describing the abnormal findings or preferred presentation of the images and normal and/or abnormal findings (i.e., the image processing unit generates results).  The medical data review system detects agreement or disagreement in the results and findings and provides these to the owner of the algorithm/engine (i.e., dispatching data).  Paragraph [0079] teaches that the image processing server 110 (i.e., the image processing unit) may further a invoke natural language processing (NLP) system 310 to process the texts or languages of outputs (i.e., the system also receives text processing results).).
Sorenson, in view of: McKinney; Yamagishi; Kalafut; and Liu, described in the analysis of the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claims 5 and 13,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 1 (which claim 5 depends on); and claim 8 (which claim 13 depends on), as described above.
		- Sorenson further teaches a system and method, wherein:
			- the platform is further configured to generate at least one of a clinical or non-clinical interface including the enhanced medical image data (as described in claim 5); and generating at least one of a clinical or non-clinical interface including the generated improved medical image report (as described in claim 13) (Sorenson, paragraph [0151]; Paragraph [0151] teaches that the diagnostic review system allows the user to modify the images to produce new or adjusted findings, delete findings, create new derived images with findings (i.e., generating an interface with the enhanced medical image data) or create new derived series without findings.  Changes made to the report are reflected in the findings displayed in the viewer or which images are displayed by the viewer.  Changes, additions or deletions made to the findings in the images or the images displayed by the viewer are reflected in report (i.e., generating an interface including the generated improved medical image report).).
	The motivations and rationales to modify the system and method taught by Sorenson, in view of: McKinney; Yamagishi; Kalafut; and Liu, described in the analysis of the obviousness rejections of claims 1 and 8 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claims 15 and 20,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 8 (which claim 15 depends on); and claim 17 (which claim 20 depends on), as described above.
		- Sorenson further teaches a method and non-transitory computer-readable medium, comprising:
			- identifying and storing each finding indicated in the enhanced medical image data (as described in claims 15 and 20) (Sorenson, paragraph [0177], Steps 3-5; Paragraph [0177] teaches that studies or images with findings determined to have a high confidence of a potential finding (i.e., a finding in the enhanced medical image data) or potential discrepancy with the provider interpretation are injected into the selection for peer review in Step 3.  In step 4, this injected study is evaluated by a physician (who did not make the initial provider interpretation, if applicable) (i.e., identifying a finding in the enhanced medical image data).  The results of that interpretation along with the peer review system interpretation are stored in the database as step 5 (i.e., storing the findings from the enhanced medical image data).);
- correlating each finding to its corresponding structured text data (as described in claims 15 and 20) (Sorenson, paragraph [0171]; Paragraph [0171] teaches that the artificial intelligence finding system as described herein allows physicians to keep their eyes on a view viewer to review automatically generated findings, which correlate to the findings in the report (i.e., correlating each generated structured text data to each finding in the image).  This provides a clean one-to-one relationship between the findings in the viewer and the findings in the report.);
- identifying corresponding portions for each finding in a radiology report (as described in claims 15 and 20) (Sorenson, paragraph [0159]; Paragraph [0159] teaches that in FIG. 8, a user 81 can adjust the initial findings displayed in client viewer 74, report 75, or any combination thereof generated by the artificial intelligence finding interface 72 (i.e., identifying portions of findings in a report).  For example, user 81 is a radiologist (i.e., a radiologist would be adjusting initial findings in a “radiology report”).);
- identifying discrepancies between the corresponding portions and the corresponding structured text data for each finding (as described in claims 15 and 20) (Sorenson, paragraph [0177] and [0178], Step 3; Paragraph [0177] teaches that studies or images with findings determined to have a high confidence of a potential finding or potential discrepancy with the provider interpretation (i.e., identified discrepancies between the generated enhanced images and structured text data and the received images and textual data) are injected into the selection for peer review in Step 3.  Paragraph [0178] also teaches that studies or images with findings determined to have a high confidence of a potential finding or potential discrepancy with the provider interpretation are injected into the selection for peer review in Step 3.); and
- augmenting the radiology report with the identified discrepancies (as described in claims 15 and 20) (Sorenson, paragraph [0159]-[0161], FIGS. 8-10; Paragraph [0159] teaches that in Figure 8, a user 81 can adjust the initial findings displayed in client viewer 74, report 75 (i.e., augmenting a report), or any combination thereof generated by the artificial intelligence finding interface 72.  Paragraph [0161] teaches that Figure 10 illustrates that user 81 can manipulate initial findings displayed in report 75 such that the manipulated findings can be sent to the artificial intelligence finding interface 72 (i.e., augmenting a report with changes or discrepancies from the initial findings).  The artificial intelligence finding interface 72 can update client viewer 74 with the user manipulated finding which can be displayed in client viewer 74.).
	The motivations and rationales to modify the method and non-transitory computer-readable medium taught by Sorenson, in view of: McKinney; Yamagishi; Kalafut; and Liu, described in the analysis of the obviousness rejections of claims 8 and 17 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 16,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of claim 15 (which claim 16 depends on), as described above.
		- Sorenson further teaches a method, comprising:
		- presenting the generated improved medical image report to a physician for approval (Sorenson, paragraph [0171]; Paragraph [0171] teaches that the artificial intelligence finding system allows physicians to keep their eyes on a view viewer to review automatically generated findings, which correlate to the findings in the report (i.e., automatically presenting the improved image report to physicians for approval).  This provides a clean one-to-one relationship between the findings in the viewer and the findings in the report.  Even if multiple different measurements in the viewer result in one finding of "moderate" it is still possible when the finding in the report is changed to provoke user 81 to validate the underlying findings (i.e., prompting the physician for approval of the findings in the report).).
The motivations and rationales to modify the method taught by Sorenson, in view of: McKinney; Yamagishi; Kalafut; and Liu, described in the analysis of the obviousness rejection of claim 8 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 3, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sorenson et al. (Pub. No. US 2018/0137244); as modified in view of: McKinney et al. (Pub. No. WO 2019/160557); Yamagishi et al. (Pub. No. US 2009/0132499); Kalafut et al. (Pub. No. WO 2013/075127); and Liu et al. (Pub. No. US 2017/0293725), as applied to claims 1, 8, and 17 above, and further in view of:
- Sekiyama et al. (Pub. No. US 2019/0138888).

Regarding claims 3, 10, and 18,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 1 (which claim 3 depends on); claim 8 (which claim 10 depends on); and claim 17 (which claim 18 depends on), as described above.
- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, does not explicitly teach a system, method, and non-transitory computer-readable medium, wherein:
	- the trained artificial intelligence module comprises a cascade of convolutional neural networks (as described in claim 3 and substantially similarly described in claims 10 and 18).
- However, in analogous art of systems and methods which utilize artificial intelligence models to analyze medical images, Sekiyama teaches a system and method, wherein:
	- the trained artificial intelligence module comprises a cascade of convolutional neural networks (as described in claim 3 and substantially similarly described in claims 10 and 18) (Sekiyama, paragraph [0018]; Paragraph [0018] teaches that a method for using cascading convolutional neural networks for identifying and outputting medical information about medical images.  Paragraph [0018] further teaches that the method starts with operation 110.  Operation 110 trains a cascading convolutional neural network comprising a plurality of respective convolutional neural i.e., a trained artificial intelligence module comprising a cascade of convolutional neural networks).  In embodiments, for example, the convolutional neural network can comprise twelve layers (i.e., a cascade of convolutional neural networks).  Each convolutional neural network performs as a selective classifier to filter the plurality of images.  Paragraphs [0014] ad [0016] teach that use of cascading convolutional neural networks is beneficial for improving the accuracy of convolutional neural network nodule detection in computed tomography images of a medical patient by reducing false positive findings of lung nodule detection in CT scan images.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods which utilize artificial intelligence models to analyze medical images at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer readable medium taught by Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, to incorporate a step and feature directed to using a cascade of convolutional neural networks to analyze medical images, as taught by Sekiyama, in order to improve the accuracy of convolutional neural network nodule detection in computed tomography images of a medical patient by reducing false positive findings of lung nodule detection in CT scan images. See Sekiyama, paragraphs [0014] and [0016]; see also MPEP § 2143 G.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sorenson et al. (Pub. No. US 2018/0137244); as modified in view of: McKinney et al. (Pub. No. WO 2019/160557); Yamagishi et al. (Pub. No. US 2009/0132499); Kalafut et al. (Pub. No. WO 2013/075127); and Liu et al. (Pub. No. US 2017/0293725), as applied to claims 1 and 8 above, and further in view of:
- Minakuchi et al. (Pub. No. US 2008/0247676).

	Regarding claims 6 and 14,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 1 (which claim 6 depends on); and claim 8 (which claim 14 depends on), as described above.
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, does not explicitly teach a system and method, wherein:
			- the platform is further configured to incorporate the enhanced medical image data into a findings record (as described in claim 6) and incorporating the generated improved medical image report into a findings record (as described in claim 14).
		- However, in analogous art of systems and methods for generating and managing enhanced medical images and reports, Minakuchi teaches a systems and method, wherein:
			- the platform is further configured to incorporate the enhanced medical image data into a findings record (as described in claim 6) and incorporating the generated improved medical image report into a findings record (as described in claim 14) (Minakuchi, paragraphs [0013] and [0076]; Paragraph [0076] teaches that the image receiver 301 receives normal medical image data or the enhanced image data 101 (i.e., an enhanced image/enhanced image report) transmitted from the medical image diagnosis apparatus 2.  The received image analyzer 302 determines whether the received data is the normal medical image data or the enhanced image data 100.  Further, paragraph [0076] teaches that an enhanced image data register 304 registers the incidental information i.e., storing the enhanced image/enhanced image report in a database).  When registering the enhanced image data 100 into the image database 306, the enhanced image data register 304 extracts the incidental information of each medical image data 111 recorded in the enhanced image data 100 and includes into the record of the enhanced image data 100 for each medical image data 111 (i.e., incorporating the enhanced image/enhanced image report into the medical image data in the record).  Paragraph [0013] teaches that linking enhanced image data into medical reports increases clinical efficiency.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for generating and managing enhanced medical images and reports at the time of the effective filing date of the claimed invention to further modify the system and method taught by Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, to incorporate a step and feature directed to incorporating enhanced medical images and enhanced medical image reports into medical records, as taught by Minakuchi, in order to increase clinical efficiency. See Minakuchi, paragraph [0013]; see also MPEP § 2143 G.

Claims 7, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sorenson et al. (Pub. No. US 2018/0137244); as modified in view of: McKinney et al. (Pub. No. WO 2019/160557); Yamagishi et al. (Pub. No. US 2009/0132499); Kalafut et al. (Pub. No. WO 2013/075127); and Liu et al. (Pub. No. US 2017/0293725), as applied to claims 1, 8, and 17 above, and further in view of:
- Daley et al. (Pub. No. US 2018/0233222).

	Regarding claims 7, 12, and 19,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of: claim 1 (which claim 7 depends on); claim 8 (which claim 12 depends on); and claim 17 (which claim 19 depends on), as described above.
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, does not explicitly disclose a system, method, and non-transitory computer-readable medium, wherein:
			- the natural language processing algorithm comprises at least one recurrent neural network (as described in claim 7 and substantially similarly described in claims 12 and 19).
		- However, in analogous art of systems and methods for providing enhanced medical images, Daley teaches a system and method, wherein:
			- the natural language processing algorithm comprises at least one recurrent neural network (as described in claim 7 and substantially similarly described in claims 12 and 19) (Daley, paragraphs [0019] and [0037]; Paragraph [0019] teaches that a method of displaying a virtual model to a surgeon including displaying an augmented reality of the surgical procedure.  Paragraph [0019] further teaches that the algorithm of the model may include analysis of surgical measurements and information regarding surgical results from a procedure, wherein the analysis includes using statistical natural language processing (SNLP) and deep recurrent neural networks.  Paragraph [0037] teaches that 
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for providing enhanced medical images at the time of the effective filing date of the claimed invention to further modify the system, method, and non-transitory computer-readable medium taught by Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, to incorporate a step and feature directed to using recurrent neural networks in the natural language processing steps of processing the medical images, as taught by Daley, in order to automatically create enhanced virtual models of the medical images for preoperative surgical plans. See Daley, paragraph [0037]; see also MPEP § 2143 G.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Sorenson et al. (Pub. No. US 2018/0137244); as modified in view of: McKinney et al. (Pub. No. WO 2019/160557); Yamagishi et al. (Pub. No. US 2009/0132499); Kalafut et al. (Pub. No. WO 2013/075127); and Liu et al. (Pub. No. US 2017/0293725), as applied to claim 8 above, and further in view of:
-  Xu et al. (Pub. No. US 2018/0374245); and
- Sachs et al. (Pub. No. US 2017/0213112).

	Regarding claim 11,
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, teaches the limitations of claim 8 (which claim 11 depends on), as described above.
		- The combination of: Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, does not explicitly teach a method, comprising:
			- training at least a regression convolutional neural network, a semantic segmentation convolutional network and a classification convolutional neural network.
Xu teaches a method, comprising:
			- training at least a regression convolutional neural network (Xu, paragraphs [0002] and [0006]; Paragraph [0006] teaches a method for training a deep convolutional neural network, such as to reduce one or more artifacts in at least one projection space image in computed tomography (CT) images.  Further, paragraph [0006] teaches that the method can also include using the plurality of pairs of projection space images collected from each patient in the group of patients to train a deep convolutional neural network for regression (i.e., a training regression convolutional neural network), such as to reduce one or more artifacts in the projection space image.  Paragraph [0002] teaches that features of the method generally help to improve image quality in CT images.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for providing increased quality in medical images at the time of the effective filing date of the claimed invention to further modify the method taught by Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; and Liu, to incorporate a step and feature directed to training a regression convolutional neural network, as taught by Xu, in order to help increase the image quality in medical images. See Xu, paragraph [0002]; see also MPEP § 2143 G.
		- Further, in analogous art of systems and methods for image analysis, Sachs teaches a method, comprising:
			- training at least a semantic segmentation convolutional network and a classification convolutional neural network (Sachs, paragraphs [0031] and [0094]; Paragraph [0094] teaches that a digital segmentation system trains a neural network utilizing position channels and shape input channels and also utilizing semantic object segmentation.  For example, the digital segmentation system trains a neural network in multiple stages.  Initially, the digital segmentation system trains a neural network utilizing semantic object segmentation (i.e., training a semantic segmentation neural network), where training digital images include training object data defining target object classes (e.g., animals, persons, etc.).  Further, paragraph [0094] teaches that the neural network is trained to classify pixels in i.e., training a classification neural network).  Paragraph [0031] teaches that the utilization of trained neural networks is beneficial, because it helps image segmentation systems to identify information in an image quickly and accurately.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for image analysis at the time of the effective filing date of the claimed invention to further modify the method taught by Sorenson, as modified in view of: McKinney; Yamagishi; Kalafut; Liu; and Xu, to incorporate steps and features directed to training a semantic segmentation neural network and a classification neural network, as taught by Sachs, in order to help identify information in an image quickly and accurately. See Sachs, paragraph [0031]; see also MPEP § 2143 G.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686